DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 12-13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2014/0086200; “Seok”) in view of Cariou et al. (US 2014/0211686; “Cariou”) in view of Medepalli et al. (US 2007/0060158; “Medepalli”).
Regarding claim 1, Seok teaches a wireless communication device comprising: 
a transmitter [Seok ¶ 0243, Fig. 24: STA 20 may include a transceiver 23] of the wireless communication device configured to transmit first information specifying one channel to request to allocate among a plurality of channels to a first wireless communication device [Seok ¶ 0199, Fig. 18: the STA (i.e. the wireless communication device) may transmit a Channel Switch Request frame to the AP (i.e. first wireless communication device) over a primary channel, wherein the Channel Switch Request frame may include specific information indicating which sub-channel is selected by the STA; see also ¶ 0198: STA selects a sub-channel to be used based on channel quality measurements (i.e. the selected channel is of a plurality of channels)]; and 
a receiver [Seok ¶ 0243, Fig. 24: STA 20 may include a transceiver 23] of the wireless communication device configured to receive second information specifying the channel switch is accepted [Seok ¶ 0199: AP having received the Channel Switch Request frame may transmit a channel switch response frame to the STA]; 
wherein the transmitter of the wireless communication device is configured to transmit a signal to the first wireless communication device via the channel specified in the second information [Seok ¶ 0200: STA and AP having successfully transmitted/received the channel switch request frame and the channel switch response frame may move (or switch) to the selected sub-channel and may perform transmission/reception of the data frame and the ACK frame (see Fig. 18: DATA transmitted from STA to AP on switched to CH2)]; and 
the receiver of the wireless communication device is configured to receive a signal via the channel specified in the second information among signals transmitted by the first wireless communication device [Seok ¶ 0200: STA and AP having successfully transmitted/received the channel switch request frame and the channel switch response frame may move (or switch) to the selected sub-channel and may perform transmission/reception of the data frame and the ACK frame (see Fig. 18: ACK frame sent by AP and received at STA on switched to CH2)].
However, Seok does not explicitly disclose received second information specifying the channel is accepted, specifying one channel allocated.
However, in a similar field of endeavor, Cariou teaches received second information specifying the channel is accepted, specifying one channel allocated [Cariou ¶¶ 0043 & 0047-0048: response frame may include the following elements: the acceptance or the rejection of the channel switch request, and in the event of acceptance, the indication of the destination channel (i.e., allocated channel)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of responding to a channel switch request with an indication of the accepted channel to be switched to as taught by Cariou. The motivation to do so would be to support channel selection based while mitigating traffic overload and in consideration of hidden nodes in the wireless network [Cariou ¶¶ 0009-0012].
However, Seok in view of Cariou does not explicitly disclose wherein the signal is transmitted simultaneously with another signal transmitted to the first wireless communication device from a second wireless communication device.
However, Medepalli teaches wherein the signal is transmitted simultaneously with another signal transmitted to the first wireless communication device from a second wireless communication device [Medepalli ¶ 0079. Figs. 11A-11B: AP is assumed to be equipped with a full-duplex transceiver TR--i.e., it has the capability of simultaneously transmitting and receiving on each of the C channels, as depicted in FIG. 11(B), at the same time].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the wireless communication system having an access point capable of transmitting/receiving from STA over different channels simultaneously as taught by Medepalli.  The motivation to do so would be to maximize aggregate system throughput and performance of a wireless local area network [Medepalli ¶ 0003].
Regarding claim 3, Seok in view of Cariou in view of Medepalli teaches the wireless communication device according to claim 1, however, Seok does not explicitly disclose wherein the one channel specified by the second information depends on the first information if the first information is received.
However, Cariou teaches wherein the one channel specified by the second information depends on the first information if the first information is received [Cariou ¶¶ 0043 & 0047-0048: response frame may include the following elements: the acceptance or the rejection of the channel switch request, and in the event of acceptance, the indication of the destination channel (i.e., second information includes the destination channel based on reception/acceptance of first information/switch request)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 5, Seok in view of Cariou in view of Medepalli teaches the wireless communication device according to claim 1, further comprising controlling circuitry configured to perform a standby operation for reception of a frame at the channel specified in the second information [Seok ¶¶ 0115-0118: an RTS/CTS procedure is described wherein a receiving station will “standby” to receive based on the reception of an RTS from a STA with data to be sent and a CTS indicating the receiving STA is ready to receive].
Regarding claim 12, Seok in view of Cariou in view of Medepalli teaches the wireless communication device according to claim 1, further comprising at least one antenna [Seok ¶ 0243, Fig. 24: STA 20 may include a transceiver 23 that may transmit/receive radio frequency (RF) signals (see also ¶ 0094: multiple antennas mounted to receiver/transmitter)].
Regarding claim 13, Seok teaches a wireless communication method comprising: 
transmitting first information specifying one channel to request to allocate among a plurality of channels to a first wireless communication device [Seok ¶ 0199, Fig. 18: the STA (i.e. the wireless communication device) may transmit a Channel Switch Request frame to the AP (i.e. first wireless communication device) over a primary channel, wherein the Channel Switch Request frame may include specific information indicating which sub-channel is selected by the STA; see also ¶ 0198: STA selects a sub-channel to be used based on channel quality measurements (i.e. the selected channel is of a plurality of channels)]; and 
receiving second information specifying the channel switch is accepted [Seok ¶ 0199: AP having received the Channel Switch Request frame may transmit a channel switch response frame to the STA]; 
transmitting a signal to the first wireless communication device via the channel specified in the second information [Seok ¶ 0200: STA and AP having successfully transmitted/received the channel switch request frame and the channel switch response frame may move (or switch) to the selected sub-channel and may perform transmission/reception of the data frame and the ACK frame (see Fig. 18: DATA transmitted from STA to AP on switched to CH2)]; and
receiving a signal via the channel specified in the second information among signals transmitted by the first wireless communication device [Seok ¶ 0200: STA and AP having successfully transmitted/received the channel switch request frame and the channel switch response frame may move (or switch) to the selected sub-channel and may perform transmission/reception of the data frame and the ACK frame (see Fig. 18: ACK frame sent by AP and received at STA on switched to CH2)].
However, Seok does not explicitly disclose received second information specifying the channel is accepted, specifying one channel allocated.
However, in a similar field of endeavor, Cariou teaches received second information specifying the channel is accepted, specifying one channel allocated [Cariou ¶¶ 0043 & 0047-0048: response frame may include the following elements: the acceptance or the rejection of the channel switch request, and in the event of acceptance, the indication of the destination channel (i.e., allocated channel)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of responding to a channel switch request with an indication of the accepted channel to be switched to as taught by Cariou. The motivation to do so would be to support channel selection based while mitigating traffic overload and in consideration of hidden nodes in the wireless network [Cariou ¶¶ 0009-0012].
However, Seok in view of Cariou does not explicitly disclose wherein the signal is transmitted simultaneously with another signal transmitted to the first wireless communication device from a second wireless communication device.
However, Medepalli teaches wherein the signal is transmitted simultaneously with another signal transmitted to the first wireless communication device from a second wireless communication device [Medepalli ¶ 0079. Figs. 11A-11B: AP is assumed to be equipped with a full-duplex transceiver TR--i.e., it has the capability of simultaneously transmitting and receiving on each of the C channels, as depicted in FIG. 11(B), at the same time].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the wireless communication system having an access point capable of transmitting/receiving from STA over different channels simultaneously as taught by Medepalli.  The motivation to do so would be to maximize aggregate system throughput and performance of a wireless local area network [Medepalli ¶ 0003].
Regarding claim 15, Seok in view of Cariou in view of Medepalli teaches the wireless communication method according to claim 13, however, Seok does not explicitly disclose wherein the one channel specified by the second information depends on the first information if the first information is received.
However, Cariou teaches wherein the one channel specified by the second information depends on the first information if the first information is received [Cariou ¶¶ 0043 & 0047-0048: response frame may include the following elements: the acceptance or the rejection of the channel switch request, and in the event of acceptance, the indication of the destination channel (i.e., second information includes the destination channel based on reception/acceptance of first information/switch request)].
The motivation to combine these references is illustrated in the rejection of claim 13 above.
Regarding claim 17, Seok in view of Cariou in view of Medepalli teaches the wireless communication method according to claim 13, further comprising: performing a standby operation for reception of a frame at the channel specified in the second information [Seok ¶¶ 0115-0118: an RTS/CTS procedure is described wherein a receiving station will “standby” to receive based on the reception of an RTS from a STA with data to be sent and a CTS indicating the receiving STA is ready to receive]

Claim(s) 2, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Cariou in view of Medepalli in view of Chandramouli et al. (US 2011/0090853; “Chandramouli”).
Regarding claim 2, Seok in view of Cariou in view of Medepalli teaches the wireless communication device according to claim 1, further comprising: controlling circuitry configured to select the one channel to request to allocate [Seok ¶ 0198: STA having received the NDPA frame and the NDP frame may select one or more sub-channels to be used for data frame transmission on the basis of the channel quality measurement result and; ¶ 0199: request a switch to the selected channel; see also ¶ 0245: STA performs channel selection with processor 21 (i.e., controlling circuitry)].
However, Seok does not explicitly disclose wherein the first information specifies the selected one channel by setting, at a bit corresponding to the one channel, a value indicative of selection of the one channel.
However, in a similar field of endeavor, Chandramouli teaches wherein the first information specifies the selected one channel by setting, at a bit corresponding to the one channel, a value indicative of selection of the one channel [Chandramouli ¶ 0133 & 0136: the channel switching request management frame 40 uses multiple available frequency information (i.e., multiple candidate frequencies) inside the destination channel bitmap 44 in the channel switching request management frame 40, e.g., when a candidate channel is available, the corresponding bit in the destination channel bitmap vector 46 is set to 1; otherwise, it is set to 0 (i.e., the channel switch request contains a bitmap vector wherein a value of 1 indicates a candidate channel is available)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of indicating a requested destination channel through use of a bitmap vector in a channel switching request message as taught by Chandramouli.  The motivation to do so would be to provide a scalable means by which to indicate a candidate channel to be switched to [Chandramouli ¶ 0137].
Regarding claim 11, Seok in view of Cariou in view of Medepalli in view of Chandramouli teaches the wireless communication device according to claim 2, wherein the controlling circuitry selects the one channel to request to allocate [Seok ¶ 0198: STA having received the NDPA frame and the NDP frame may select one or more sub-channels to be used for data frame transmission on the basis of the channel quality measurement result], however does not explicitly disclose based on carrier-sensing of a plurality of channels.
However, Chandramouli teaches selecting a channel for switching based on carrier-sensing of a plurality of channels [Chandramouli ¶ 0122, Fig. 10: carrier sensing is performed both in/out-of band and based on sensing results switching is triggered and ¶ 0131: channel switching request management frame 40 will contain the information of a channel which node A assumes to be not used by any incumbent and intends to move to (i.e. based on sensing)].
The motivation to combine these references is illustrated in the rejection of claim 2 above.
Regarding claim 14, Seok in view of Cariou in view of Medepalli teaches the wireless communication method according to claim 13, further comprising: selecting the one channel to request to allocate [Seok ¶ 0198: STA having received the NDPA frame and the NDP frame may select one or more sub-channels to be used for data frame transmission on the basis of the channel quality measurement result and; ¶ 0199: request a switch to the selected channel; see also ¶ 0245: STA performs channel selection with processor 21 (i.e., controlling circuitry)].
However, Seok in view of Cariou in view of Medepalli does not explicitly disclose wherein the first information specifies the selected one channel by setting, at a bit corresponding the one channel, a value indicative of selection of the one channel.
However, in a similar field of endeavor, Chandramouli teaches wherein the first information specifies the selected one channel by setting, at a bit corresponding the one channel, a value indicative of selection of the one channel [Chandramouli ¶ 0133 & 0136: the channel switching request management frame 40 uses multiple available frequency information (i.e., multiple candidate frequencies) inside the destination channel bitmap 44 in the channel switching request management frame 40, e.g., when a candidate channel is available, the corresponding bit in the destination channel bitmap vector 46 is set to 1; otherwise, it is set to 0 (i.e., the channel switch request contains a bitmap vector wherein a value of 1 indicates a candidate channel is available)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of indicating a requested destination channel through use of a bitmap vector in a channel switching request message as taught by Chandramouli.  The motivation to do so would be to provide a scalable means by which to indicate a candidate channel to be switched to [Chandramouli ¶ 0137].

Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Cariou in view of Medepalli in view of Gossain (US 2010/0303024; “Gossain”).
Regarding claim 4, Seok in view of Cariou in view of Medepalli teaches the wireless communication device according to claim 1, however, does not explicitly disclose wherein the transmitter is configured to transmit information representing a reason for selection of the channel to request to allocate.
However, in a similar field of endeavor, Gossain teaches wherein the transmitter is configured to transmit information representing a reason for selection of the channel to request to allocate [Gossain ¶ 0030: the request to switch channels comprises at least a reason for discontinuation of communications on the primary channel].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of indicating a reason for switching to a selected channel in a channel switching request message as taught by Gossain.  The motivation to do so would be facilitate channel switching based on a channel occupancy determination while mitigating communications service disruption [Gossain ¶ 0007].
Regarding claim 16, Seok in view of Cariou in view of Medepalli teaches the wireless communication method according to claim 13, however, does not explicitly disclose further comprising: transmitting information representing a reason for selection of the channel to request to allocate.
However, in a similar field of endeavor, Gossain teaches transmitting information representing a reason for selection of the channel to request to allocate [Gossain ¶ 0030: the request to switch channels comprises at least a reason for discontinuation of communications on the primary channel].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of selecting a desired channel to be switched to, requesting a channel switch, receiving an acknowledgement of the channel switch, and communicating over said channel as taught by Seok, with the method of indicating a reason for switching to a selected channel in a channel switching request message as taught by Gossain.  The motivation to do so would be facilitate channel switching based on a channel occupancy determination while mitigating communications service disruption [Gossain ¶ 0007].

Allowable Subject Matter
Claims 6-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/           Primary Examiner, Art Unit 2474